Exhibit 10.02

 

  May 31, 2007   René Bonvanie                                              
                                           Dear René: LOGO [g31580img_001.jpg]  
  Serena Software, Inc. (“Serena”) is pleased to extend this offer of employment
to you for the position of Senior Vice President, Worldwide Marketing, Partner
Programs and Saas Strategy, reporting directly to me. The terms of your
employment will include the following:   Your base salary will be $12,500.00
gross before payroll and withholding taxes and voluntary deductions; paid twice
monthly, on or about the 15th and 30th of each month.   You will be eligible to
receive an annual cash incentive bonus based on a target bonus of 50% of your
base salary based on 100% achievement of applicable performance-based metrics
and objectives. These metrics and objectives will include our annual EBITA
(earnings before interest, taxes and amortization) target, weighted at  2/3rds,
and your management objectives, weighted at  1/ 3rd. The portion of the annual
cash incentive bonus applicable to EBITA will be guaranteed at 100% for FY 2008,
provided that your employment with Serena continues on an uninterrupted basis
through the fiscal year. Your target bonus will be prorated based on the number
of days remaining in FY08 after the start of your employment with Serena. The
bonus will be payable on a semi-annual basis. The details of your annual cash
incentive plan will be documented separately.   Subject to approval by Serena’s
Board of Directors, you will be granted an option to purchase 600,000 shares of
Serena’s common stock under Serena’s 2006 Stock Incentive Plan, of which 65%
(390,000 shares) will be pursuant to the terms of Serena’s Time/Performance
Option Agreement (vesting based on achievement of EBITA Targets over Fiscal
Years 2008 through 2012) and 35% (210,000 shares) will be pursuant to the terms
of Serena’s Time Option Agreement (25% vesting on first anniversary of date of
grant and  1/48th vesting each month thereafter). The exercise price of the
option will be equal to the fair market value of Serena’s common stock on the
date of grant, as determined by Serena’s Compensation Committee.



--------------------------------------------------------------------------------

  Serena Software, Inc.

 

  You will be eligible to participate in Serena’s change-in-control executive
benefits program, which provides for 12 months of salary continuation and health
coverage in the event that your employment is terminated without cause or you
resign for good reason within 12 months following a change-in-control of Serena.
These benefits are subject to you entering into a separate change-in-control
agreement with Serena. Acceleration of vesting of stock options following a
change-in-control is governed by the terms of the 2006 Stock Incentive Plan and
stock option agreements.   You will be eligible to participate in Serena’s
Employee Benefits Plans, which include vacation, health care, life insurance and
a 401(k) plan.   You will be required to execute Serena’s Code of Conduct,
Confidentiality and Assignment of Inventions Agreement and Arbitration Agreement
on or before your first day of work.   This offer letter and the commencement of
your employment with Serena are subject to and conditioned upon the successful
completion of a background check.   Employment with Serena is on an at-will
basis. You are free to terminate your employment for any reason at any time with
or without prior notice. Similarly, Serena can terminate the employment
relationship with or without cause or notice. This offer letter is an offer of
employment and is not intended and shall not be construed as a contract proposal
or contract of employment.   This written offer constitutes all conditions and
agreements made and supersedes any previous verbal commitments. The terms of
this offer may only be changed by written agreement, although the company may
from time to time, in its sole discretion, adjust the compensation and benefits
paid to you and its other employees.   Please contact me to indicate your
response to this offer. Upon your acceptance, return the signed original to me
and retain a copy for your records. This employment offer will expire on June 4,
2007.

 

serena.com  

Serena Software, Inc. Corporate Offices 2755 Campus Drive, Third Floor San Mateo, California 94403-2538

800.457.3736 T     650.522.6699 F



--------------------------------------------------------------------------------

  Serena Software, Inc.

 

  Your experience and talents will be a strong addition to our company. We are
excited about you joining our team and look forward to your contribution. Please
call me with any questions you may have.   Regards,   Sincerely,  

/s/ Jeremy Burton

     Jeremy Burton      President and Chief Executive Officer      I accept this
offer and expect to start my employment on June 11, 2007. No person has made any
promises, representations, inducements or offers to encourage me to join the
company other than the terms set forth above. I understand this offer is
confidential and not for distribution.  

Accepted:

  

/s/ René Bonvanie

        René Bonvanie     

Date:

   June 4, 2007   

 

serena.com  

Serena Software, Inc. Corporate Offices 2755 Campus Drive, Third Floor San Mateo, California 94403-2538

800.457.3736 T     650.522.6699 F